Citation Nr: 9918653	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
wrist fracture, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1960 to April 
1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for the service-connected 
residuals of a right wrist fracture.  


REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for the service-connected 
residuals of a right wrist fracture, status post right wrist 
fusion and fusion of the right thumb.  

The Board notes that pursuant to a September 1998 rating 
action, service connection was granted for traumatic 
arthritis of the carpometacarpal joint of the right thumb, 
and a disability evaluation of 10 percent was assigned.  The 
RO noted that service connection was conceded for traumatic 
arthritis of the right carpometacarpal joint of the right 
thumb, as the carpometacarpal joint is adjacent to the carpal 
joint in which the veteran's original injury occurred.  Thus, 
service connection has been established for the limitation of 
motion in the veteran's right thumb joint, which is evaluated 
under Diagnostic Code 5010-5224.  

At the time of the veteran's most recent VA orthopedic 
examination, which was conducted in June 1998, objective 
findings included that the veteran could not flex at the 
proximal interphalangeal joints or the distal interphalangeal 
joints of the right hand, due to an increase in the 
subcutaneous tissue of the fingers but not the synovium.  
Thus, the medical evidence indicates the current 
manifestation of limitation of motion of fingers of the right 
hand, in addition to the limitation of motion of the right 
thumb.  

In the Board's view, it is necessary to determine the 
relationship, if any, between this limitation of motion in 
the fingers of the right hand and the service-connected 
residuals of a right wrist fracture, to include fusion 
surgery on the right wrist and the right thumb.  On remand, 
the veteran will be afforded a VA orthopedic examination in 
order to assess the current nature, severity, and etiology of 
the limitation in the fingers of the right hand.  The 
veteran's right wrist will also be re-examined in order to 
ascertain the current nature and severity of the right wrist 
fracture residuals.  

In addition, at the time of the most recent VA examination, 
the veteran complained of numbness in the right fingers and 
palm, as well as numbness from the elbow radiating to the 
fingers.  It was noted that at the time of an orthopedic 
evaluation in May 1997, an assessment of carpal tunnel 
syndrome, due to post-surgical swelling, was considered.  
Thus, the record suggests the possibility that neurological 
involvement may be associated with the service-connected 
residuals of the right wrist fracture.  In the Board's view, 
the veteran should be afforded a neurological examination in 
order to assess the nature and severity of any such 
involvement, to include an assessment as to whether a 
separate disability evaluation is warranted for the 
neurological manifestations, if any, of the right wrist 
fracture residuals, in accordance with the holding in Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information as to the 
dates and location of any recent 
treatment he has received for the 
residuals of his right wrist fracture, 
from either VA or private sources.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for the following 
examinations: 

a.  An orthopedic examination of the 
right wrist and the right hand by a VA 
physician.  The examination should 
include all special tests/studies as 
indicated, to include x-rays of the right 
wrist and the right hand.  All objective 
findings should be noted in detail.  The 
orthopedic examination should be 
conducted by the Hand Clinic, if 
possible.  The orthopedic examiner should 
note the range of motion of the right 
wrist, to include a specific description 
of the nature and severity of any 
presently manifested right wrist 
ankylosis.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
The examiner should indicate grip 
strength, ability to grasp, and any other 
findings relevant to assessment of the 
degree of functional limitation 
attributable to the right wrist fracture 
residuals.  The examiner should address 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
wrist joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion. 
The factors upon which the opinions are 
based must be set forth.

On examination of the fingers of the 
right hand, the orthopedic examiner 
should indicate the degree of limitation 
of motion of each finger and the thumb, 
if any, which is currently manifested, to 
include description of the nature and 
severity of any currently manifested 
ankylosis in these fingers.  For each 
finger and the thumb, the examiner should 
indicate whether motion is possible to 
within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The 
examiner should provide an opinion as to 
the appropriate diagnosis/etiology for 
any limitation of motion of the fingers 
of the right hand, to include whether 
such limitation of motion is related to 
the service-connected residuals of a 
right wrist fracture, status post right 
wrist fusion and right thumb fusion.  
Complete rationales and bases should be 
provided for any opinion given or 
conclusions reached, and if the requested 
opinions/finding cannot be rendered, the 
reasons therefor should be explained in 
full.  

The veteran's entire medical history must 
be reviewed prior to these examinations, 
and to that end, a copy of this remand 
and the claims folder should be provided 
to the examiner beforehand.  

b.  A neurological examination by a 
VA physician, for the purpose of 
identifying the nature and extent of the 
neurological impairment, if any, which is 
related to the service-connected 
residuals of a right wrist fracture.  All 
special studies/testing should be 
conducted as indicated, to include, but 
not limited to, EMG and nerve conduction 
studies.  All objective findings should 
be noted in detail.  The examiner should 
provide specific diagnoses and 
descriptions of any and all currently 
manifested neurological impairment(s) in 
the right upper extremity, as well as an 
opinion as to whether such impairment(s) 
are attributable to the service-connected 
right wrist fracture residuals.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached, and if the requested opinions 
cannot be provided, the reasons therefor 
should be fully explained.  The veteran's 
medical history should be reviewed prior 
to the examination, and to that end, a 
copy of this Remand and the claims folder 
should be provided to the examiner.  

The veteran should be notified of the 
consequences of his failure to report for 
any scheduled examination.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination report(s) do(es) not 
include all requested test reports, 
special studies, objective findings, or 
opinions, the report must be returned to 
the examiner for corrective action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review all the veteran's claim based on 
all of the evidence which is now of 
record, to include consideration of 
whether a separate disability evaluation 
is warranted for neurological impairment, 
and as to whether the grant of service 
connection for right wrist fracture 
residuals may be expanded to include any 
limitation of motion of the fingers of 
the right hand.  If any decision is 
adverse, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










